DETAILED ACTION
This action is responsive to the request for continued examination filed 8/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 
Claim Status
Claims 2-4 and 6-13 are pending
Claims 7-9 and 13 are withdrawn.
Claims 1 and 5 are cancelled.
Claims 2 and 6 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 2-4, 6, and 10-12 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-2015088603A, using the attached machine translation) in view of Moon (US Pub. 2007/0095282) or, alternatively, over Kamimura (JP-2015088603A) in view of Moon (US Pub. 2007/0095282) and Nakada (US Patent 5,470,421).
Regarding claim 2, Kamimura teaches a substrate processing apparatus (par. [0016] of the machine translation and Fig. 1, entirety, comprising: 
a substrate processing tub ([0016] and Fig. 1, processing tank #10 with inner tank #10a) configured to store an etching liquid and immerse a substrate for etching ([0016] and Fig. 1, wafer “W” and phosphoric acid etching solution “E”), 
a phosphoric acid processing liquid supply unit ([0019] and Fig. 1, etching solution tank #15A) configured to supply a phosphoric acid processing liquid ([0020] and Fig. 1, phosphoric acid with fluid connection to tank #10); 
a second processing liquid supply unit ([0019] and Fig. 1, tank #15B) configured to supply a second processing liquid ([0019]: low Si concentration phosphoric acid); 
a reserve tank ([0016] and Fig. 1, outer tank #10b) configured to store a reserve liquid (see Fig. 1) generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the second processing liquid 
a supply line ([0018] and Fig. 1, circulation line #20) configured to connect the reserve tank and the substrate processing tub (see Fig. 1, supply arrows leading back to tank #10a), and supply the reserve liquid stored in the reserve tank to the substrate processing tub (see Fig. 1, supply arrows leading back to tank #10a); 
a first circulation path (see annotated Fig. 1 below) configured to circulate the etching liquid stored in the substrate processing tub (as below, return pathway extends into lower tank #10a); 
a second circulation path (see annotated Fig. 1 below) configured to circulate the reserve liquid stored in the reserve tank (as below, entire recirculation path circulates the “reserve liquid” stored in tank #10b); andPage 2 of 12Appl. No. 16/144,016Submission dated January 28, 2021Response to Office action dated October 29, 2020 

    PNG
    media_image1.png
    419
    395
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    419
    395
    media_image2.png
    Greyscale

a mixing unit (see below) configured to mix the second processing liquid into the phosphoric acid processing liquid (mixes solutions from #15A and #15B), 

    PNG
    media_image3.png
    355
    356
    media_image3.png
    Greyscale

wherein the mixing unit comprises a dual pipe including an inner pipe and an outer pipe (see below), 

    PNG
    media_image4.png
    413
    356
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    413
    356
    media_image5.png
    Greyscale

another end of the inner pipe is connected to the second processing liquid supply unit (as below, connected to tank #15B), and 
the outer pipe is connected to the phosphoric acid processing liquid supply unit (as below, connected to tank #15A).

2 precipitation inhibitor while the outer pipe supplies the phosphoric acid processing liquid.
	However, Moon teaches wherein one end of an inner pipe (Moon – [0050] and Fig. 5: terminal end of injection pipe #340) is disposed within an outer pipe (Moon – [0050] and Fig. 5: pipe #262) and is opened inside the outer pipe (see Fig. 5).
	Kamimura and Moon both teach semiconductor processing apparatuses and their related structures, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the inner pipe and outer pipe arrangement of Kamimura with the inserted arrangement as taught by Moon (as in Kamimura Fig. 1, at the junction node between the inner/outer pipes) in order to stably supply a fluid into another fluid pipe (Moon – [0050]).

To clarify the record, the claim limitations “configured to store an etching liquid and immerse a substrate for etching”, “configured to supply a phosphoric acid processing liquid”, “configured to supply a SiO2 precipitation inhibitor”, “configured to store a reserve liquid generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the SiO2 precipitation inhibitor supplied from the SiO2 precipitation inhibitor supply unit”, “supply the reserve liquid stored in the reserve tank to the substrate processing tub”, “configured to circulate the etching liquid stored in the substrate processing tub”, “configured to circulate the reserve liquid stored in the reserve tank”, “configured to mix the SiO2 precipitation inhibitor into the phosphoric acid processing liquid”, and “to supply the SiO2 precipitation inhibitor while the outer pipe supplies the phosphoric acid processing liquid” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Kamimura would be capable of performing the intended uses set forth above. Additionally, while modified Kamimura does not explicitly teach an “SiO2 precipitation inhibitor”, it would be capable of storing and dispensing such a material and meeting the claimed limitations if it was used in tank #15B of Kamimura.

Alternatively/additionally, as stated above, Kamimura does not explicitly teach that the second processing liquid supply unit is a SiO2 precipitation inhibitor supply unit configured to supply a SiO2 precipitation inhibitor (emphasis added to show that Kamimura teaches the structural elements of the limitation, but not the precise chemicals used therein).
However, Nakada teaches supplying a SiO2 precipitation inhibitor (Nakada – C2, L25-33: supplying hydrogen fluoride) to a phosphoric acid etching solution to eliminate silicon compounds/precipitates in solution (Nakada – C1, L14-24 and C2, L46-51).
Modified Kamimura and Nakada both teach semiconductor processing apparatuses and their related structures, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the 2 precipitation inhibitor, in order to remove silicon impurities from an etching solution (Nakada – C2, L46-51) without the need of filters (Nakada – C1, L40-52) or frequent replacement of the etching solution (Nakada – C1, L61-C2, L1).

Regarding claim 3, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Kamimura specifically teaches, however, that the phosphoric acid processing liquid contains a high silicon concentration (Kamimura – [0019]: phosphoric acid solution in tank #15A contains silicon concentration within a predetermined range).

	
Regarding claim 4, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kamimura apparatus would be capable of performing the intended use since modified Kamimura teaches the structural elements of the claim, which can be operated at any temperature desired. 
Furthermore, the Examiner notes “a room temperature” is an extremely broad temperature that reads upon “hot rooms” and “cold rooms”, in addition to “ambient temperature rooms”.

Regarding claim 6, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kamimura apparatus (with Moon) would be capable of performing the intended use since modified Kamimura teaches the structural elements of the claim, and the “turbulence” of the mixed fluids would be dependent upon how the fluids were supplied, where modified Kamimura teaches explicit control over flow volumes/velocities (see Kamimura Fig. 1, valves V2-V5 and #39 as connected to tanks #15A and B). Additionally, as alternatively combined with Nakada above, modified Kamimura would teach the specific chemical species as required by the claim, still with the capability of turbulent mixing as explained above.

Regarding claim 10, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kamimura apparatus would be capable of performing the intended use since modified Kamimura teaches the structural elements of the claim, which can be operated at any temperature desired. Additionally, as alternatively combined with Nakada above, modified Kamimura would teach the specific chemical species as required by the claim, still with the capability of mixing at room temperature as explained above.
Furthermore, the Examiner notes “a room temperature” is an extremely broad temperature that reads upon “hot rooms” and “cold rooms”, in addition to “ambient temperature rooms”.

Regarding claim 11, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kamimura apparatus (with Moon) would be capable of performing the intended use since modified Kamimura teaches the structural elements of the claim, and the “turbulence” of the mixed fluids would be dependent upon how the fluids were supplied, where modified Kamimura teaches explicit control over flow volumes/velocities (see Kamimura Fig. 1, valves V2-V5 and #39 as connected to tanks #15A and B). Additionally, as alternatively combined with Nakada above, modified Kamimura would teach the specific chemical species as required by the claim, still with the capability of turbulent mixing as explained above.

Regarding claim 12, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Kamimura apparatus (with Moon) would be capable of performing the intended use since modified Kamimura teaches the structural elements of the claim, and the “turbulence” of the mixed fluids would be dependent upon how the fluids were supplied, where modified Kamimura teaches explicit control over flow volumes/velocities (see Kamimura Fig. 1, valves V2-V5 and #39 as connected to tanks #15A and B). Additionally, as alternatively combined with Nakada above, modified Kamimura would teach the specific chemical species as required by the claim, still with the capability of turbulent mixing as explained above.

Response to Arguments
Applicant is thanked for their amendments to claim 6 to correct a minor informality as raised in the previous Office Action. As such, the objection to claim 6 is withdrawn.

Applicant argues that the prior art of record, notably Kamimura and Moon, fail to teach the limitations of amended claim 1 regarding the inner/outer pipe arrangement as well as the SiO2 precipitation inhibitor/phosphoric acid supply scheme. Respectfully, the Examiner disagrees.
First, the SiO2 precipitation inhibitor and the phosphoric acid processing liquid are not structurally limiting aspects of the apparatus. They are added to the apparatus for performing a function, and are thus considered to be part of an intended use of the apparatus, and are additionally considered to be contents of the apparatus. The courts have held that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) and MPEP 2115.
Second, as is set forth in the body of the rejection above, the structurally limiting elements of the added limitation are as follows: “wherein one end of the inner pipe is disposed within the outer pipe and is opened inside the outer pipe”. The remainder of the limitation: “to supply the SiO2 precipitation inhibitor while the outer pipe supplies the phosphoric acid processing liquid” is merely an intended use of the apparatus since it describes an operation of the apparatus, not what it is structurally. 
As such, and in accordance with MPEP 2114(II), the intended use is given patentable weight only to the extent that the prior art would be capable of performing the Kamimura explicitly teaches wherein solution tank 15A stores and supplies phosphoric acid processing fluid through a pipe (the “outer pipe”, as set forth in the body of the rejection above). While Moon explicitly teaches the use of cleaning gases for the apparatus, one of ordinary skill in the art would recognize that gases and liquids are both fluids, and thus would be expected to have similar properties and be operable in similar devices. As such, the structure of Moon (particularly, the “inner pipe”) would be fully capable of delivering a SiO2 precipitation inhibitor.
Additionally, Moon is relied upon to teach a modification of the structure of Kamimura (the inner/outer pipe structure), which already exists to dispense chemical fluids. While Kamimura does not explicitly teach a SiO2 precipitation inhibitor, it would certainly be capable of doing so, especially in light of the teachings of Nakada, which does teach a SiO2 precipitation inhibitor. As such, the combination of references Kamimura, Moon, and Nakada teach an apparatus which would be fully capable of performing the intended use, and thus meets the limitations of the claims.
For at least these reasons, the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             

/Benjamin Kendall/Primary Examiner, Art Unit 1718